EXHIBIT 99-23.p.12 TWIN CAPITAL MANAGEMENT INC. INVESTMENT ADVISER CODE OF ETHICS AS AMENDED AND ADOPTED ON JANUARY 1, 2009 I. STATEMENT OF GENERAL PRINCIPLES This Code of Ethics is being adopted by Twin Capital Management Inc. (the “Company”), in recognition of the fact that the Company owes a fiduciary duty of loyalty at all times to Clients, including investment companies for which the Company provides investment advisory services.This duty requires that the Company act in the best interests of Clients and always place the Clients’ interests first and foremost.In recognition of such duty it is the Company’s policy that the personal securities transactions and other activities of Company personnel be conducted consistent with this Code of Ethics and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust and responsibility that could occur through activities including, taking an investment opportunity from the Client for an employee’s own portfolio, “insider trading” or “frontrunning” Clients or investment company securities trades.It is also the Company’s policy that Company personnel should not take inappropriate advantage of their position with respect to investors in investment companies for which the Company provides investment advisory services and that such personnel should avoid any situation that might compromise, or call into question, their exercise of fully independent judgment in the interest of Clients including investors in investment companies for which the Company provides investment advisory services. II. DEFINITIONS For
